United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                               August 22, 2007
                      FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-51215
                           Summary Calendar


In The Matter Of: THOMAS EUGENE NORRIS SR;
KAREN LYNN NORRIS;
                                        Debtors,




THOMAS EUGENE NORRIS SR; KAREN LYNN NORRIS,

                                            Appellants

                                versus

JOHNNY W THOMAS, Trustee
                                            Appellee.




          Appeal from the United States District Court
               For the Western District of Texas


                            (5:04-CV-217)

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:

     Thomas and Karen Norris challenge the bankruptcy court’s

ruling, affirmed by the district court, that their boat does not

qualify as a homestead in bankruptcy.          On June 20, 2005 we

certified the question to the Supreme Court of Texas, thus:

     Does a motorized waterborne vessel, used as a primary
     residence   and  otherwise  fulfilling   all  of   the
     requirements of a homestead except attachment to land,
     qualify for the homestead exemption under Article 16, §§
     50 and 51 of the Texas Constitution?1

On February 9, 2007, the Supreme Court of Texas issued its opinion

in response to our certified question, holding that a boat cannot

qualify as a homestead.2      In light of this decision by the Supreme

Court of Texas, the judgment of the district court is

     AFFIRMED.




     1
      In re Norris, 413 F.3d 526 (5th Cir. 2005).
     2
      See Norris v. Thomas, 215 S.W.3d 851 (Tex. 2007).

                                      2